DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-10 and 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference in Park et al (2009/0225105) (herein “Park”) is introduced to teach a first and second interpolation unit performing different operations as well as a new reference in Vorst (2003/0184561) to teach interleaving frame buffers. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (2016/0267716) in view of Park et al (2009/0225105) (herein “Park”).	In regards to claim 1, Patel teaches an electronic device, comprising: a graphics processing unit that supplies image data with a first resolution and image data with a second resolution that is higher than the first resolution (See; Figs. 6B, 7 for supplying reduced resolution image data 370A and full resolution image data 370B); a display, comprising: a pixel array having rows and columns of pixels; data lines associated with the columns of pixels; gate lines associated with the rows of pixels (See; Figs. 3 and 6A for a pixel array having rows and columns associated with data and gate lines); gate line driver circuitry coupled to the gate lines (See; Fig. 3 Scan driver 340); a timing controller integrated circuit that receives the image data from the graphics processing unit (See; Fig. 3 timing controller 330 receiving image data 370); and a column driver integrated circuit that receives the image data from the timing controller integrated circuit and that loads the image data into the pixel array (See; Fig. 3 odd row data driver 350 and even row data driver 352), wherein at least one of the timing controller integrated circuit and the column driver integrated circuit includes interpolation and filter circuitry that performs interpolation and filtering on the image data with the first resolution (See; Fig. 7 and p[0065]-p[0066] for selective scaling circuity 710 in timing controller 330 which receives the image data 370 and upscales the image including interpolation) and wherein the interpolation and filtering circuitry comprises: a first interpolation and filtering circuit in the timing controller integrated circuit configured to perform a first operation (See; Fig. 7 and p[0065]-p[0066] for selective scaling circuity 710 in timing controller 330); and See; Figs. 10A, 10B, 11, p[0033], p[0084]-p[0089] for an eye tracking sensor 118 that tracks a user’s gaze location and produces a higher effective resolution in a section of the screen (pixel array)  that matches the gaze of the user). Patel fails to explicitly teach a second interpolation and filtering circuit in the column driver integrated circuit configured to perform a second operation different than the first operation. 	However, Park teaches a first interpolation and filtering circuit in the timing controller integrated circuit configured to perform a first operation (See; Figs. 1,2 and p[0043], p[0058] for a first compensation unit 217 including a first interpolation unit 213 in timing controller 210 which generates first compensation data D’1 sampled from a first gamma curve) and a second interpolation and filtering circuit in the column driver integrated circuit (See; Figs. 1, 2 and p[0044]-p[0046], p[0059]-p[0062] for a second compensation unit 237 including a second interpolation unit 233 in data driver 230 generating second compensation data D’2 sampled from a second gamma curve and the first compensation data). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include an additional interpolation circuit in the column driver as shown by Park so as to further improve image quality since different color compensation data is applied to sub-pixels for multiple domains (See; p[0017]-p[0018]).	In regards to claim 12, Patel teaches interpolation and filtering circuits are configured to perform filtering on the image data with the first resolution without performing filtering on the image data with the second resolution (See; p[0065] where upscaling is only performed on portions of the image data intended for low resolution and portions intended for full resolution are directed passed on). Patel fails to explicitly teach a first and second interpolation circuit. However, Park teaches a second See; Figs. 1, 2 and p[0044]-p[0046], p[0059]-p[0062] for a second compensation unit 237 including a second interpolation unit 233 in data driver 230 generating second compensation data D’2 sampled from a second gamma curve and the first compensation data). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include an additional interpolation circuit in the column driver as shown by Park so as to further improve image quality since different color compensation data is applied to sub-pixels for multiple domains (See; p[0017]-p[0018]).
Claims 2-5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (2016/0267716) in view of Park et al (2009/0225105) (herein “Park”) and further in view of PARK et al (2013/0286003) (herein “PARK’003”).	In regards to claim 2, Patel teaches wherein the interpolation and filter circuitry forms part of the timing controller integrated circuit (See; Fig. 7 and p[0065]-p[0066] for selective scaling circuity 710 in timing controller 330) and is configured to perform a interpolation on the image data of the first resolution (See; Fig. 7 and p[0065]-p[0066] for selective scaling circuity 710 in timing controller 330 which receives the image data 370 and upscales the image including interpolation). Patel fails to explicitly teach performing nearest neighbor interpolation. 	However, PARK’003 teaches wherein the interpolation and filter circuitry (See; Fig. 1 130) is configured to perform a nearest neighbor interpolation on the image data of the first resolution (See; Figs. 4, 5 p[0028], p[0067] for nearest-neighbor method). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patel’s interpolation to use nearest neighbor interpolation as taught by PARK’003 as nearest neighbor interpolation reduces image distortion caused by resolution variations (See; p[0067]).See; Fig. 1 130 where the upscaling data driver is the column driver circuit) and is configured to perform a nearest neighbor interpolation on the image data of the first resolution (See; Figs. 4, 5 p[0028], p[0067] for nearest-neighbor method). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patel’s interpolation to use nearest neighbor interpolation as taught by PARK’003 as nearest neighbor interpolation reduces image distortion caused by resolution variations (See; p[0067]).	In regards to claim 4, Patel teaches wherein the interpolation and filter circuitry forms part of the timing controller integrated circuit (See; Fig. 7 and p[0065]-p[0066] for selective scaling circuity 710 in timing controller 330). Patel fails to explicitly teach is configured to perform box filtering on the image data of the first resolution. However, PARK’003 teaches perform box filtering on the image data of the first resolution (See; Figs. 4, 7 and p[0020], p[0045], p[0075]-p[0076] for averaging the nearest neighbors). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patel to use box filtering as taught by PARK’003 as box filtering further reduces image distortion caused by resolution variations.	In regards to claim 5, Patel fails to explicitly teach wherein the interpolation and filter circuitry forms part of the column driver integrated circuit and is configured to perform box filtering on the image data of the first resolution. However, PARK’003 teaches wherein the interpolation and filter circuitry forms part of the column driver integrated circuit (See; Fig. 1 130 where the upscaling data driver is the column driver circuit) and is configured to perform box filtering on the image data of the first resolution (See; Figs. 4, 7 and p[0020], p[0045], p[0075]-p[0076] for averaging the nearest neighbors). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patel to use box filtering as taught by PARK’003 as box filtering further reduces image distortion caused by resolution variations.	In regards to claims 7, Park teaches wherein the first interpolation and filtering circuit is configured to perform interpolation on the image data of the first resolution for a first dimension of the pixel array (See; Figs. 1,2 and p[0043], p[0058] for a first compensation unit 217 including a first interpolation unit 213 in timing controller 210 which generates first compensation data D’1 sampled from a first gamma curve) and wherein the second interpolation and filtering circuit is configured to perform interpolation on the image data of the first resolution for a second dimension of the pixel array that is orthogonal to the first dimension (See; Figs. 1, 2 and p[0044]-p[0046], p[0059]-p[0062] for a second compensation unit 237 including a second interpolation unit 233 in data driver 230 generating second compensation data D’2 sampled from a second gamma curve and the first compensation data. Further see p[0048] where first compensation data D’1 may be sent to a first sub-pixel Ps1 and second compensation data D’2 sent to a second pixel Ps2). Park fails to explicitly teach performing nearest neighbor interpolation.	However, PARK’003 teaches wherein the first interpolation and filtering circuit is configured to perform nearest neighbor interpolation on the image data of the first resolution for a first dimension of the pixel array (See; Figs. 3, 4, 5 p[0028], p[0067] for nearest-neighbor method for a first dimension of the pixel array). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patel and Park’s interpolation to use nearest neighbor interpolation as taught by PARK’003 as nearest neighbor interpolation reduces image distortion caused by resolution variations See; Figs. 1,2 and p[0043], p[0058] for a first compensation unit 217 including a first interpolation unit 213 in timing controller 210 which generates first compensation data D’1 sampled from a first gamma curve) and wherein the second interpolation and filtering circuit is configured to perform filtering on the image data of the first resolution (See; Figs. 1, 2 and p[0044]-p[0046], p[0059]-p[0062] for a second compensation unit 237 including a second interpolation unit 233 in data driver 230 generating second compensation data D’2 sampled from a second gamma curve and the first compensation data.). Park fails to explicitly teach performing box filtering. 	However, PARK’003 teaches wherein the first interpolation and filtering circuit is configured to perform box filtering on the image data of the first resolution (See; Figs. 3-5 and p[0020], p[0045], p[0075]-p[0076] for averaging the nearest neighbors). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patel and Park’s interpolation to use box filtering as taught by PARK’003 as box filtering nearest neighbor interpolation reduces image distortion caused by resolution variations.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (2016/0267716) in view of Park et al (2009/0225105) (herein “Park”) and further in view of Elliot et al (2005/0099540) (herein “Elliot”).	In regards to claim 9, Park teaches wherein the first interpolation and filtering circuit is configured to perform a first filtering operation on the image data of the first resolution (See; Figs. 1,2 and p[0043], p[0058] for a first compensation unit 217 including a first interpolation unit 213 in timing controller 210 which generates first compensation data D’1 sampled from a first gamma curve) and wherein the second interpolation and filtering circuit is configured to perform a second filtering operation on the image data of the first resolution (See; Figs. 1, 2 and p[0044]-p[0046], p[0059]-p[0062] for a second compensation unit 237 including a second interpolation unit 233 in data driver 230 generating second compensation data D’2 sampled from a second gamma curve and the first compensation data.). Park fails to explicitly teach using spatial filtering	However, Elliot teaches wherein the first interpolation and filtering circuit is configured to perform a first one-dimensional spatial filtering operation for a two-dimensional spatial filter to the image data of the first resolution (See; Fig. 4 and p[0045]-p[0048] for multiple filters). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patel and Park’s interpolation to use spatial filtering as taught by Elliot as another means of reducing image distortion caused by resolution variations.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (2016/0267716) in view of Park et al (2009/0225105) (herein “Park”) in view of Elliot et al (2005/0099540) (herein “Elliot”) and further in view of PARK et al (2013/0286003) (herein “PARK’003”).	In regards to claim 10, Park fails to explicitly teach wherein the first and second interpolation and filtering circuits are further configured to perform nearest neighbor interpolation operations on the image data of the first resolution.	However, PARK’003 teaches wherein the first interpolation and filtering circuit is configured to perform nearest neighbor interpolation on the image data of the first resolution for a first dimension of the pixel array (See; Figs. 3, 4, 5 p[0028], p[0067] for nearest-neighbor method for a first dimension of the pixel array). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patel and Park’s interpolation to use nearest neighbor interpolation as taught by .
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (2016/0267716) in view of Phan (2008/0129760) and further in view of Vorst (2003/0184561).	In regards to claim 13, Patel teaches electronic device, comprising: an array of pixels (See; Figs. 3 and 6A for a pixel array); a gaze detection system that is configured to supply information on a gaze location (See; Figs. 10A, 10B, 11, p[0033], p[0084]-p[0089] for an eye tracking sensor 118); a graphics processing unit configured to provide image data for the array of pixels at a first resolution and that is configured to provide image data for a portion of the array of pixels that overlaps the gaze location at a second resolution that is higher than the first resolution (See; Figs. 10A, 10B, 11, p[0033], p[0084]-p[0089] for an eye tracking sensor 118 that tracks a user’s gaze location and produces a higher effective resolution in a section of the screen (pixel array)  that matches the gaze of the user); at least first and second frame buffers, wherein the first frame buffer is configured to receive the image data from the graphics processing unit at the first resolution and wherein the second frame buffer is configured to receive the image data from the graphics processing unit at the second resolution (See; Figs. 8A-8B, 9A-9H, p[0067]-p[0083] for Row buffers 806 and 808 holding low and full resolution data); and circuitry configured to load the image data with the first resolution into the array of pixels from the first frame buffer and that is configured to load the image data with the second resolution into the portion of the array of pixels that overlaps the gaze location from the second frame buffer (See; Figs. 8A-8B, 9A-9H, p[0067]-p[0083] for Row buffers 806 and 808 holding low and full resolution data). Patel fails to explicitly teach wherein the first frame buffer is configured to receive the image data from the graphics processing unit at only the first resolution and wherein the second frame buffer is configured to receive the image data from the graphics processing unit at only the second resolution. See; Fig. 4, p[0033], p[0035] for a first frame buffer 41 which receives only the first resolution data from the first resolution control module) and wherein the second frame buffer is configured to receive the image data from the graphics processing unit at only the second resolution (See; Fig. 4, p[0035] for a second frame buffer 42 which receives only the second resolution data from the second resolution control module). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patel’s frame buffers to receive only a particular resolution so as to reduce buffer circuit timing complexity and allow two or more resolutions to be displayed at the same time on the panel.	Phan fails to explicitly teach loading image data from the first and second frame buffers in interleaved portions. However, Vorst teaches  (See; Abstract, p[0013]-p[0016] for a pair of field buffers, an odd field buffer and an even field buffer for providing images at different resolutions, where image data is read and wrote in interleaved portions). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Phan’s frame buffers to use interleaved timing so as to minimize transport delay in displaying the composite image (See; p[0011], p[0036]).	In regards to claim 14, Patel teaches wherein the array of pixels and the first and second frame buffers are formed on a liquid-crystal-on-silicon display (See; p[0029]). 	In regards to claim 15, Patel teaches wherein the circuitry that is configured to load the image data comprises row driver circuitry that is configured to: assert signals on gate lines individually for portions of the array of pixels that include the portion of the array of pixels that overlaps the gaze location (See; Fig. 3 Scan driver 340); and assert a common gate line signal on a set of multiple adjacent See; Figs. 10A and 10B where multiple gate line rows have common gate signals (reduced resolution) that don’t overlap with the gaze 1000).	In regards to claim 16, Patel fails to explicitly teach wherein the circuitry that is configured to load the image data comprises column driver circuitry that includes a first latch configured to receive the image data with the first resolution and includes a second latch configured to receive the image data with the second resolution. However, PARK teaches wherein the circuitry that is configured to load the image data comprises column driver circuitry that includes a first latch configured to receive the image data with the first resolution and includes a second latch configured to receive the image data with the second resolution (See; Figs. 2, 3, p[0058]-p[0063] for latch part 250 in the column driver 130 which receives the image data of different resolutions). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Patel and PARK’s interpolation and filtering circuitries into the same electronic device so as to provide both advantages of each circuit into one device, thus further decreasing image distortion caused by resolution variations.
Allowable Subject Matter
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim 17, Patel teaches an electronic device, comprising: a pixel array having rows and columns of pixels; data lines associated with the columns of pixels; gate lines associated with the rows of pixels (See; Figs. 3 and 6A for a pixel array having rows and columns associated with data and gate lines); display driver circuitry coupled to the data lines and gates lines (See; Fig. 3 Scan driver 340, data drivers 350, 352), wherein each pixel in the array of pixels has a pixel circuit with a switching transistor having a gate coupled to one of the gate lines and has a block enable transistor coupled to the switching transistor (See; Fig. 4  T2, T1. Note the switching and block enable transistors and their connections are not clearly defined in the claim language); and a gaze detection system that is configured to supply information on a gaze location, wherein the display driver circuitry is configured to turn on the block enable transistors in at least one block of the pixels based on the gaze location (See; Figs. 10A, 10B, 11, p[0033], p[0084]-p[0089] for an eye tracking sensor 118 that tracks a user’s gaze location and produces a higher effective resolution in a section of the screen (pixel array) that matches the gaze of the user, where the pixels in the gaze location will have their transistors turned on).	Patel fails to explicitly teach block enable lines associated with blocks of pixels in the array, a block enable transistor couple to the switching transistor and having a gate couple to one of the block enable lines; and wherein the display driver circuitry is configured to turn on the block enable transistors in at least on block of the pixels based on the gaze location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627